153 N.J. Super. 158 (1977)
379 A.2d 288
LARRY BLANCHARD, PLAINTIFF-APPELLANT,
v.
TOWN OF KEARNY AND JAMES HESLEN, DEFENDANTS-RESPONDENTS, AND TOWN OF KEARNY, THIRD-PARTY PLAINTIFF,
v.
JOHN BARNOWSKI, SR., ET AL., THIRD-PARTY DEFENDANTS.
Superior Court of New Jersey, Appellate Division.
Argued October 3, 1977.
Decided October 19, 1977.
Before Judges ALLCORN, MORGAN and HORN.
Mr. Robert A. Rusignola argued the cause for appellant (Messrs. Rusignola & Pugliese, attorneys).
Mr. Charles A. Rooney, Jr. argued the cause for respondents (Messrs. Rooney, Peduto & Rooney, attorneys; Mr. Gustave A. Peduto, of counsel).
PER CURIAM.
The judgment is affirmed substantially for the reasons given in the trial judge's reported opinion. 145 N.J. Super. 246 (Law Div. 1976).